2020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6-8, 10-17 and 20-21 is pending.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
 
Action Summary
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.
Claims 1, 6-8, 10-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (U.S. Publication 2013/0064868) as disclosed in the written search report dated 11/16/2017 of record, Yamasaki (U.S. Publication 2012/0149664), Rajan (Transferosomes – A vesicular transdermal delivery system for enhanced drug permeation, J Adv Pharm Technol Res. 2011 Jul-Sep; 2(3): 1-11) and in view of Eifler (U.S. Publication 2011/0313372) all are of record is maintained with modifications in view of amended claims.



Response to Arguments

Applicant’s arguments with respect to Yamasaki have been considered but are moot because the rejection does not rely on Yamasaki.


Previous Rejection with modifications


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (U.S. Publication 2013/0064868) as disclosed in the written search report dated 11/16/2017 of record, Rajan (Transferosomes – A vesicular transdermal delivery system for enhanced drug permeation, J Adv Pharm Technol Res. .
Okazaki teaches a transdermal composition of it has been clarified that the combination of propylene glycol, which is a polyvalent alcohol, and oleyl alcohol, which is an unsaturated higher alcohol, markedly enhances transdermal permeability of an acidic drug (paragraph 0081).  Okazaki teaches that propylene glycol is in the concentration 96-98 %, oleyl alcohol in the concentration of 2%, isostearyl in the concentration of 2% and triethanolamine (e.g. an alkanolamine) in the concentration of 2% (See Table 1).  Okazaki teaches that liquid paraffin such as fatty acid ester of glycerin (paragraph 0060)
Okazaki does not disclose phosphatidylcholine, the amount of glycerin or  memantine.
Heiber (WO 93/25168) teaches a transdermal application to moderate to the initial drug delivery and maintains a delivery to the derma a relatively sustained rate over the duration of said application comprising; (a) into a composition containing an effective amount of a percutaneously absorbable drug and an effective amount of glycerin to moderate and maintained a transdermal delivery of said drug and (b) means for maintaining such a composition image of transferrin relationship with the derma (claim 1).  Heiber teaches that wherein said the composition contains between about 0.1 to 50% by volume glycerin (claim 2).  Heiber teaches that the only variable to this method was the quantities of water and glycerin used (page 17, lilnes 19-22).



Eifler teaches a transdermal therapeutic system for administering memantine as an active ingredient, said memantine present in the form of a free base or of a physiologically compatible salt or prodrug, said transdermal therapeutic system comprising a backing layer impermeable to active ingredient; at least one active-ingredient-containing layer which comprises a storage material into which the active ingredient is introduced; optionally a release liner; a tmax of at least 24 h; and wherein consecutive or staggered administration of one or more of the transdermal therapeutic systems at a time for administration intervals each lasting at least 12 h independently of one another achieves, in the blood plasma of an individual requiring treatment, active ingredient concentrations from the beginning in each case of the first administration as follows: after 24 h, at least 14 ng/ml, after 48 h, at least 27 ng/ml, after 60 h, at least 32 ng/ml, after 72 h, at least 37 ng/ml, after 96 h, at least 44 ng/ml, after 144 h, at least 54 ng/ml, after 192 h, at least 60 ng/ml, after 240 h, at least 63 ng/ml, and after 300 h, at least 65 ng/ml (claim 1).  Eifler teaches that particular preference is given to memantine hydrochloride (paragraph 0036).  Eifler teaches the active-ingredient-containing layer comprises from 20 to 90% by weight of storage material, from 10 to 50% by weight of active ingredient (memantine), and optionally from 5 to 40% by weight of basic 
It would have been obvious to one of ordinary skills in the art to employ lecithin (e.g. phosphatidylcholine) in a colloidal dispersion liquid and a medicament of memantine to the transdermal composition of Okazaki.  One would have been motivated to employ lecithin (e.g. phosphatidylcholine) in a colloidal dispersion liquid and a medicament of memantine to the transdermal composition of Okazaki because lecithin (e.g. phosphatidylcholine) enhances the penetration of a drug through the skin, thus providing motivation to employ a penetration enhancer such as lecithin (e.g. phosphatidylcholine) to increase the penetration of a drug as taught by Rjan with a reasonable expectation of success.  

It would have been obvious to one of ordinary skills in the art to employ lecithin (e.g. phosphatidylcholine) in a colloidal dispersion liquid and a medicament of memantine to the transdermal composition of Okazaki.  One would have been motivated to employ lecithin (e.g. phosphatidylcholine) in a colloidal dispersion liquid and a medicament of memantine to the transdermal composition of Okazaki because 
It would have been obvious to one of ordinary skills in the art that the concentration of glycerin is 50% or less to that of propylene glycol in the composition of Okazaki.  One would have been motivated to have the concentration of the glycerin in the concentration of 50% or less because it is known in the art that glycerin contains between about 0.1 to 50% by volume glycerin in a transdermal as disclosed by Heiber, which meets the claim limitation with a reasonable expectation of success.
It would have been obvious to optimize the dosing of propylene glycol, lecithin (e.g. phosphatidylcholine), oleyl alcohol, a medicament and an alkanolamine (triethanolamine) because all are taught in the cited prior art with starting point of concentrations.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of propylene glycol, lecithin, oleyl alcohol, a medicament and an alkanolamine (triethanolamine) provided in the composition, according to the guidance provided by Okazaki and Eiflerto provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to the limitation “an amount of glycerin is 50% or less of propylene glycol”;   Heiber teaches that wherein said the composition contains between about 0.1 to 50% by volume glycerin and Okazaki teaches that propylene glycol is in the concentration 96-98 %.  Since the teachings of is 50% less than that of propylene glycol meets this claim limitation.  Additionally, it would have been obvious to one of ordinary skills to optimize the concentration of glycerin and propylene glycol with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to optimize the ratio of propylene glycol and water because it is known in the art that propylene glycol.  Taken that the art is silent with the regards of the ratio of propylene glycol to water, one can reasonable presume a 1;1.  It is obvious to one of ordinary skills in the art to find the workable ratio of agents within the composition.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.  Furthermore, it is obvious to vary and/or optimize the amount of propylene glycol and water provided in the composition, according to the guidance provided by Okazaki,  Heiber, Eifle provide a composition having the desired properties such as the desired In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



New Rejection

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim 21 recites “wherein an amount of glycerin is 50% weight % or less of propylene glycol”; this is not clear what is meant by glycerin is 50% weight % of less of propylene glycol. This limitation may be interpreted that glycerin is 50 % of the amount of propylene glycol or that propylene glycol is 50 % or less than glycerin.  Since there are multiple interpretation of this limitation, renders this limitation indefinite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1m 6-8, 10-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5, 9 and 26 of copending Application 15/156244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the ‘244 application and the instant application is that ‘244 application contains no hydrophobic solvent.  However, the instant claims recite the transitional language of “consisting” and therefore the formation is limited to propylene glycol, phosphatidylcholine, memantine. Thus, the instant claims possess significant overlapping scopes of invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Claims 1, 6-8, 10-17 and 20-21 is rejected.
No claims are allowed.

Communication
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627